                                                         Notice Recipients
District/Off: 1083−6                        User: admin                           Date Created: 6/16/2020
Case: 19−11449                              Form ID: pdf020                       Total: 5


Recipients of Notice of Electronic Filing:
ust          U.S. Trustee        ustpregion20.wi.ecf@usdoj.gov
aty          Christopher T. Borniger          christopher.t.borniger@usdoj.gov
aty          David T Prelle Eron          david@eronlaw.net
aty          Nicholas R Grillot        ngrillot@hinklaw.com
aty          Thomas J. Lasater         tlasater@fleeson.com
                                                                                                            TOTAL: 5




                             Case 19-11449            Doc# 285-1          Filed 06/16/20     Page 1 of 1
